UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03632 Deutsche Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2015 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2015 Annual Report to Shareholders Deutsche Intermediate Tax/AMT Free Fund (formerly DWS Intermediate Tax/AMT Free Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 35 Statement of Assets and Liabilities 37 Statement of Operations 38 Statement of Changes in Net Assets 39 Financial Highlights 44 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 54 Information About Your Fund's Expenses 55 Tax Information 56 Advisory Agreement Board Considerations and Fee Evaluation 61 Board Members and Officers 66 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Strategy The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objectives of providing a high level of income exempt from regular federal income taxes and limiting principal fluctuation. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements to characteristics of specific securities such as differing coupons, maturity dates and call dates, and changes in supply and demand within the municipal market. Although portfolio management may adjust the dollar-weighted average effective maturity of the fund's portfolio between three and 10 years, it generally intends to keep it between five and 10 years. In determining the dollar-weighted average effective maturity, portfolio management uses the security's stated maturity or, if appropriate, an earlier date, reflecting a maturity-shortening device (such as a call, a put, prerefunding, prepayment or redemption provision, or a demand feature) which will likely cause the instrument to be repaid earlier than the stated maturity date. Deutsche Intermediate Tax/AMT Free Fund posted a return of 1.85% over the 12 months ended May 31, 2015. The overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 3.18% for the same period, while the Barclays 7-Year Municipal Bond Index returned 2.12%. The average fund in the Morningstar Muni National Intermediate category returned 2.02% for the 12 months ended May 31, 2015. Throughout the 12-month period ended May 31, 2015, the U.S. Federal Reserve Board (the Fed) kept short-term rates anchored near zero. With inflation remaining below-target, U.S. fixed-income markets were supported by expectations that the pace of the Fed's inevitable normalization of monetary policy would be incremental. Even as the Fed prepared to tighten, central banks in most other major economies were engaged in sovereign bond purchases designed to keep rates low, raising the prospect of devalued currencies. The divergence in monetary policies led to increased flows from abroad into dollar-denominated assets, helping to counter any potential upward pressure on U.S. interest rates. "Municipals were supported for most of the period by positive flows into mutual funds and solid interest from institutional investors." While municipal issuance increased as the period progressed, a significant portion of new supply was driven by refunding of existing issues in order to take advantage of low market interest rates. On the demand side, municipals were supported for most of the period by positive flows into mutual funds and solid interest from institutional investors, including insurance companies and banks. The municipal yield curve flattened over the 12 months ended May 31, 2015, as yields rose notably on shorter maturities and declined modestly for longer-term issues. Specifically, the two-year bond yield rose from 0.29% to 0.62% and the five-year from 1.15% to 1.41%, while the 20-year declined from 3.00% to 2.93% and the 30-year from 3.26% to 3.16%. (See the graph below for municipal bond yield changes from the beginning to the end of the period.) For the 12 months, municipal market credit spreads — the incremental yield offered by lower-quality issues vs. AAA-rated issues — generally tightened modestly, and issues rated BBB and A outperformed AAA issues. Municipal Bond Yield Curve (as of 5/31/15 and 5/31/14) Source: Municipal Market Data, AAA-rated universe, as of 5/31/15. Chart is for illustrative purposes only and does not represent any Deutsche AWM product. Positive and Negative Contributors to Fund Performance Given a steep yield curve entering the 12-month period ended May 31, 2015, we maintained exposure to bonds with maturities in the 10-to-15-year range. This exposure was balanced with very short-term holdings in order to maintain an overall maturity within the fund's guidelines. This barbelled yield curve positioning added to relative returns as the 10-to-15-year segment provided incremental income and experienced minimal rate increases. With respect to the fund's credit exposures, we had a slight tilt toward higher quality bonds, and a corresponding tilt away from BBB issues, for which we have felt spreads were relatively tight. This was a modest constraint on returns as credit spreads tightened over the period. Within the single-A quality range, our holdings of health care, transportation and airport bonds added to relative performance. Outlook and Positioning At the end of the period, municipal yields were at relatively low levels by historical standards, but quite attractive relative to U.S. Treasuries. As of the end of May 2015, the 10-year municipal bond yield of 2.19% was 103% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.16% was 110% of the comparable U.S. Treasury yield. While the curve has flattened to a degree, longer-term issues continue to carry a meaningful yield advantage, such as bonds with maturities in the 8-to-13-year range. We also continue to evaluate premium coupon issues that can provide a degree of protection against rising interest rates. With respect to the fund's credit exposure, we see the most attractive valuations among bonds in the A and AA quality range, while viewing spreads for issues rated BBB as relatively tight. In the wake of the ongoing global search for yield, credit spreads have narrowed and covenants for new municipal issues have become less favorable to investors, and we are being selective as we look for opportunities to add incremental yield. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1990. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Peter Aloisi, CFA, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2010 with five years of industry experience; previously, served as an Associate at Banc of America Securities. — Municipal Trader: Boston. — BA and MBA, Boston College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays 7-Year Municipal Bond Index is an unmanaged, total-return subset of the Barclays Municipal Bond Index. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Muni National Intermediate category consists of funds that invest in municipal bonds issued by various state and local governments to fund public projects and are free from federal taxes. These funds have an average duration of more than 4.5 years but less than 7 years, or average maturity of more than 5 years but less than 12 years. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Credit spread is the additional yield provided by municipal bonds rated AA and below vs. municipals rated AAA with comparable effective maturity. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality does not remove market risk and is subject to change. Coupon is the interest rate, expressed as an annual percentage of face value, which a bond issuer promises to pay until maturity. Performance Summary May 31, 2015 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 1.85% 3.50% 3.78% Adjusted for the Maximum Sales Charge (max 2.75% load) –0.95% 2.93% 3.49% Barclays 7-Year Municipal Bond Index† 2.12% 4.16% 4.58% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 1.08% 2.68% 2.96% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –1.91% 2.50% 2.96% Barclays 7-Year Municipal Bond Index† 2.12% 4.16% 4.58% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 1.09% 2.72% 3.00% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.09% 2.72% 3.00% Barclays 7-Year Municipal Bond Index† 2.12% 4.16% 4.58% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 No Sales Charges 2.11% 3.70% 3.99% Barclays 7-Year Municipal Bond Index† 2.12% 4.16% 4.58% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 No Sales Charges 2.12% 3.78% 4.07% Barclays 7-Year Municipal Bond Index† 2.12% 4.16% 4.58% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2014 are 0.78%, 1.60%, 1.55%, 0.63% and 0.52% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Municipal Bond Index. It includes maturities of six to eight years. Class A Class B Class C Class S Institutional Class Net Asset Value 5/31/15 $ 5/31/14 $ Distribution Information as of 5/31/15 Income Dividends, Twelve Months $ May Income Dividend $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended May 31, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.22% for Class S shares had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 43.4%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on May 31, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.38% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of May 31, 2015 Principal Amount ($) Value ($) Municipal Bonds and Notes 101.5% Alabama 0.8% Alabama, State Public School & College Authority Revenue: Series A, Prerefunded 5/1/2019 @ 100, 5.0%, 5/1/2024 Series B, 5.0%, 1/1/2024 Alaska 0.5% Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 Alaska, State Housing Finance Corp., State Capital Project Bonds II, Series D, 5.0%, 12/1/2026 Arizona 3.4% Arizona, Health Facilities Authority Revenue, Banner Health, Series A, 5.0%, 1/1/2020 Arizona, Salt River Pima-Maricopa, Indian Community, 0.1%*, 10/1/2026, LOC: Bank of America NA Arizona, State Transportation Board Excise Tax Revenue, Maricopa County Regional Area Road, Prerefunded 7/1/2019 @ 100, 5.0%, 7/1/2025 Arizona, State Transportation Board, Excise Tax Revenue, 5.0%, 7/1/2022 Arizona, Water Infrastructure Finance Authority Revenue, Series A, Prerefunded 10/1/2018 @ 100, 5.0%, 10/1/2024 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality: Series A, 5.0%, 10/1/2025 Series A, Prerefunded 10/1/2020 @ 100, 5.0%, 10/1/2030 Chandler, AZ, General Obligation, 4.0%, 7/1/2022 Maricopa County, AZ, Industrial Development Authority, Hospital Facility Revenue, Samaritan Health Services, Series B, ETM, 6.0%, 12/1/2019, INS: NATL Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2028 Phoenix, AZ, Civic Improvement Corp., Wastewater System Revenue, 5.5%, 7/1/2022 Phoenix, AZ, General Obligation, Series B, 5.0%, 7/1/2018 Pima County, AZ, Sewer Revenue, Series A, 5.0%, 7/1/2021 California 9.4% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, Prerefunded 4/1/2019 @ 100, 5.0%, 4/1/2028 Series F-1, Prerefunded 4/1/2019 @ 100, 5.25%, 4/1/2029 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2029 California, State Department of Water Resources, Center Valley Project, Water Systems, Series AT, 0.4%**, Mandatory Put 12/1/2017 @ 100, 12/1/2035 California, State Department of Water Resources, Power Supply Revenue, Series O, 5.0%, 5/1/2022 California, State Economic Recovery, Series A, Prerefunded 7/1/2019 @ 100, 5.25%, 7/1/2021 California, State General Obligation, 5.25%, 10/1/2025 California, State General Obligation, Various Purposes: 5.25%, 9/1/2027 5.75%, 4/1/2027 6.0%, 4/1/2018 6.0%, 3/1/2033 California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Republic Services, Inc., Series B, 0.4%**, Mandatory Put 8/3/2015 @ 100, 8/1/2024 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.25%, 11/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2028 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series A, 5.0%, 3/1/2024 California, University Revenues, Limited Project, Series E, 5.0%, 5/15/2021 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2031 Los Angeles, CA, General Obligation: Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2019, INS: AGMC Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2020, INS: AGMC Orange County, CA, Airport Revenue, Series A, 5.25%, 7/1/2025 Orange County, CA, Water District, Certificates of Participation, Series A, 0.09%*, 8/1/2042, LOC: Citibank NA Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2023, INS: AGMC San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.125%, 5/15/2029 San Diego, CA, Public Facilities Financing Authority, Water Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.25%, 8/1/2028 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 5.25%, 5/1/2024 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2025 Series C, 5.0%, 5/1/2026 South Orange County, CA, Public Finance Authority, Special Tax Revenue, Foothill Area, Series A, 5.25%, 8/15/2016, INS: NATL Turlock, CA, Public Financing Authority Revenue, 5.25%, 9/1/2015 Ventura County, CA, Certificates of Participation, Public Financing Authority III, 6.0%, 8/15/2026 Colorado 1.0% Aurora, CO, Water Improvement Revenue, First Lien, Series A, 5.0%, 8/1/2021, INS: AMBAC Colorado, Health Facilities Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Colorado, State Building Excellent School Today, Certificate of Participation, Series G, 5.0%, 3/15/2025 Colorado, University Enterprise System Revenue, Series A, Prerefunded 6/1/2019 @ 100, 5.5%, 6/1/2023 Denver City & County, CO, Airport Revenue System: Series B, 5.0%, 11/15/2020 Series B, 5.0%, 11/15/2021 Series B, 5.0%, 11/15/2022 Connecticut 1.3% Connecticut, State General Obligation, Series C, Prerefunded 6/1/2016 @ 100, 5.0%, 6/1/2017, INS: AGMC Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure: Series A, 5.0%, 9/1/2025 Series A, 5.0%, 10/1/2027 Delaware 0.3% Delaware, Transportation Authority Revenue, 5.0%, 9/1/2024 District of Columbia 1.1% District of Columbia, Income Tax Revenue, Series A, 5.0%, 12/1/2023 District of Columbia, Income Tax Secured Revenue, Series B, 0.4%**, 12/1/2017 Florida 5.0% Broward County, FL, Airport System Revenue: Series P-2, 5.0%, 10/1/2021 Series Q-1, 5.0%, 10/1/2021 Broward County, FL, School Board Certificates of Participation, Series A, 5.0%, 7/1/2023 Broward County, FL, Water & Sewer Utility Revenue, Series A, 5.0%, 10/1/2024 Dade County, FL, Health Facilities Authority Hospital Revenue, Baptist Hospital of Miami Project, Series A, ETM, 5.75%, 5/1/2021, INS: NATL Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Jacksonville, FL, Water & Sewer System Revenue, Series A, 5.0%, 10/1/2026 Lee County, FL, School Board Certificates of Participation, Series A, 5.0%, 8/1/2027 Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2024 Series A, 5.75%, 10/1/2026 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A-1, 5.5%, 10/1/2025 Series A-1, 5.5%, 10/1/2026 Miami-Dade County, FL, School Board, Certificates of Participation, Series A, Prerefunded 5/1/2017 @ 100, 5.0%, 5/1/2019, INS: NATL Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2027, INS: AGC Orlando & Orange County, FL, Expressway Authority Revenue: Series B, 5.0%, 7/1/2022 Series A, 5.0%, 7/1/2028 South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2018, INS: AMBAC South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Georgia 4.1% Atlanta, GA, Airport Passenger Facility Charge Revenue, Series B, 5.0%, 1/1/2021 Atlanta, GA, Airport Revenue, Series C, 5.75%, 1/1/2023 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, Second Indenture, Series B, 0.38%**, Mandatory Put 7/1/2017 @ 100, 7/1/2025 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.0%, 11/1/2022 Series B, 5.25%, 11/1/2027, INS: AGMC DeKalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2029 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series B, 5.5%, 2/15/2029 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Georgia, Municipal Electric Authority, Comb Cycle Project: Series A, 5.0%, 11/1/2022 Series A, 5.0%, 11/1/2027 Georgia, Municipal Electric Authority, General Resolution Projects, Series A, 5.25%, 1/1/2019 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State Municipal Electric Authority, Series GG, 5.0%, 1/1/2022 Georgia, State Road & Tollway Authority Revenue, Federal Highway Grant Anticipation Bonds, Series A, 5.0%, 6/1/2021 Guam 0.1% Guam, Government Limited Obligation Revenue, Section 30, Series A, 5.375%, 12/1/2024 Hawaii 1.1% Hawaii, State Airports Systems Revenue: Series A, 5.25%, 7/1/2027 Series A, 5.25%, 7/1/2028 Series A, 5.25%, 7/1/2029 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2021 Illinois 6.8% Chicago, IL, Core City General Obligation, Capital Appreciation Project, Series A, 5.3%, 1/1/2016, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series D, 5.0%, 1/1/2023 Series C, 5.25%, 1/1/2030, INS: AGC Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2026 Illinois, Municipal Electric Agency Power Supply, Series A, Prerefunded 2/1/2017 @ 100, 5.25%, 2/1/2018, INS: NATL Illinois, Railsplitter Tobacco Settlement Authority Revenue: 5.0%, 6/1/2019 5.25%, 6/1/2020 Illinois, Regional Transportation Authority, Series A, 5.5%, 7/1/2024, INS: NATL Illinois, State Finance Authority Revenue, Northwestern University: Series C, 0.07%*, 12/1/2034 Series D, 144A, 0.07%*, 12/1/2046 Illinois, State Finance Authority Revenue, University of Chicago, Series A, 5.0%, 10/1/2026 Illinois, State Finance Authority, Industrial Development Revenue, Multi-Modal-Fitzpatrick Brothers, Inc., 0.14%*, 4/1/2033, LOC: Northern Trust Co. Illinois, State General Obligation, 5.5%, 7/1/2024 Illinois, State Municipal Electric Agency, Power Supply Revenue, Series A, 5.0%, 2/1/2028 Illinois, State Toll Highway Authority Revenue: Series D, 5.0%, 1/1/2024 Series A, 5.0%, 1/1/2027 Series A, 5.0%, 1/1/2028 Series A-1, 5.25%, 1/1/2030 Illinois, State Toll Highway Authority Revenue, Senior Priority, Series A-2C, 0.09%*, 7/1/2030, LOC: Northern Trust Co. Illinois, State Unemployment Insurance Fund, Building Receipts Revenue, Series B, 5.0%, 12/15/2019 Illinois, Will, Grundy Etc. Counties, Community College District Number 525, Joliet Jr. College, 6.25%, 6/1/2021 Rockford-Concord Commons, IL, Housing Facility, Concord Commons Project, Series A, 6.15%, 11/1/2022 University of Illinois, Higher Education Revenue, Auxiliary Facilities System, Series A, 5.5%, 4/1/2016, INS: AMBAC Indiana 1.9% Indiana, State Finance Authority Revenue, Green Bonds, Series B, 5.0%, 2/1/2023 Indiana, State Finance Authority Revenue, State Revolving Fund Program, Series B, 5.0%, 2/1/2029 Indiana, State Finance Authority, Hospital Revenue, Indiana University Health, Series D, 0.09%*, 3/1/2033, LOC: Northern Trust Co. Indiana, Transportation Finance Authority Highway Revenue, Series A, 5.5%, 12/1/2022 Indiana, Wastewater Utility Revenue, CWA Authority Project, Series A, 5.0%, 10/1/2027 Indianapolis, IN, Local Public Improvement Bond Bank, Series K, 5.0%, 6/1/2026 Jasper County, IN, Pollution Control Revenue, Northern Indiana Public Service, Series C, 5.85%, 4/1/2019, INS: NATL Iowa 1.5% Iowa, State Finance Authority Revenue, Green Bonds, State Revolving Fund, 5.0%, 8/1/2024 Iowa, State Finance Authority, Health Facilities Revenue, Iowa Health System, 5.25%, 2/15/2029, INS: AGC Kansas 0.7% Kansas, State Development Finance Authority Hospital Revenue, Adventist Health, 5.5%, 11/15/2022 Kansas, State Development Finance Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Kentucky 0.4% Kentucky, Asset/Liability Commission Agency Revenue, Federal Highway Trust, First Series, 5.25%, 9/1/2019, INS: NATL Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives: Series A, 5.0%, 12/1/2023 Series A, 5.0%, 12/1/2024 Louisiana 0.2% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series B, 5.0%, 10/1/2027, INS: AGC Louisiana, Regional Transit Authority, Sales Tax Revenue, 5.0%, 12/1/2025, INS: AGMC Maine 0.5% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.25%, 7/1/2031 Maryland 1.5% Carroll County, MD, General Obligation, 5.0%, 11/1/2022 Maryland, General Obligation, State & Local Facilities Loan, Series 2, Prerefunded 8/1/2017 @ 100, 5.0%, 8/1/2019 Montgomery County, MD, General Obligation, Series B, 5.0%, 11/1/2022 Massachusetts 3.6% Massachusetts, Metropolitan Boston Transit Parking Corp., Systemwide Parking Revenue, Senior Lien, 5.0%, 7/1/2028 Massachusetts, State Central Artery, Series B, 0.06%*, 12/1/2030, SPA: Bank of America NA Massachusetts, State Consolidated Loan, Series D-2, 0.4%**, Mandatory Put 8/1/2017 @ 100, 8/1/2043 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-3, 5.0%, 1/1/2022 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series M-3, 0.65%**, Mandatory Put 1/30/2018 @ 100, 7/1/2038 Massachusetts, State General Obligation: Series C, 5.0%, 8/1/2022 Series D, 5.5%, 11/1/2015, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 6.0%, 7/1/2024 Massachusetts, State Housing Finance Agency, Series 162, 2.75%, 12/1/2041 Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.0%, 10/15/2027 Massachusetts, State Water Resources Authority, Series C, 5.0%, 8/1/2029 Michigan 2.4% Brighton, MI, School District General Obligation, Series II, Zero Coupon, 5/1/2016, INS: AMBAC Detroit, MI, City School District Building & Site: Series A, 5.0%, 5/1/2020 Series A, 5.0%, 5/1/2021 Michigan, State Building Authority Revenue, Facilities Program, Series II-A, 5.0%, 10/15/2024 Michigan, State Finance Authority Revenue, Trinity Health Corp., 5.5%, 12/1/2026 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Credit Group, 5.0%, 11/15/2027 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2025 Michigan, State Trunk Line, 5.0%, 11/1/2024 University of Michigan Revenues, Series E, 0.53%**, Mandatory Put 4/2/2018 @ 100, 4/1/2033 Minnesota 0.9% Minneapolis & St. Paul, MN, Metropolitan Airports Commission, Airport Revenue: Series A, 5.0%, 1/1/2027 Series A, 5.0%, 1/1/2028 Minnesota, State General Fund Revenue, Series B, 5.0%, 3/1/2023 Minnesota, State General Obligation, Prerefunded 6/1/2016 @ 100, 5.0%, 6/1/2020 Mississippi 0.7% Mississippi, Development Bank Special Obligation, Department of Corrections: Series C, 5.25%, 8/1/2027 Series D, 5.25%, 8/1/2027 Mississippi, Home Corp., Single Family Mortgage Revenue, Series C-1, 5.6%, 6/1/2038 Missouri 0.4% Cape Girardeau County, MO, Industrial Development Authority, St. Francis Medical Center: Series A, 5.0%, 6/1/2022 Series A, 5.0%, 6/1/2023 Missouri, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Washington University, Series A, 5.5%, 6/15/2016 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.4% Nebraska, State Investment Finance Authority, Single Family Housing Revenue: Series E, 3.0%, 3/1/2043 Series C, 4.5%, 9/1/2043 Nevada 2.0% Clark County, NV, Airport Revenue, Series D-2B, 0.09%*, 7/1/2040, LOC: Royal Bank of Canada Clark County, NV, Board Bank: 5.0%, 6/1/2024 5.0%, 6/1/2025 Clark County, NV, Flood Control: 5.0%, 11/1/2021 5.0%, 11/1/2022 Clark County, NV, General Obligation, Series A, 5.0%, 12/1/2026 Las Vegas Valley, NV, Water District: Series A, 5.0%, 6/1/2027 (a) Series B, 5.0%, 12/1/2027 (a) Series C, 5.0%, 9/15/2027 (a) Nevada, State Unemployment Compensation Fund, Special Revenue, 4.0%, 12/1/2015 Washoe County, NV, School District, Series A, 5.0%, 6/1/2026 New Hampshire 0.1% New Hampshire, State Turnpike Systems, Series B, 5.0%, 2/1/2024 New Jersey 2.4% New Jersey, State Building Authority, Series A, 5.0%, 6/15/2015 New Jersey, State Economic Development Authority Revenue: 5.0%, 6/15/2020 5.0%, 6/15/2021 5.0%, 6/15/2023 New Jersey, State Economic Development Authority Revenue, School Facilities Construction: Series W, 5.0%, 3/1/2019 Series W, Prerefunded 3/1/2018 @ 100, 5.0%, 3/1/2019 Series NN, 5.0%, 3/1/2025 Series NN, 5.0%, 3/1/2026 New Jersey, State Transportation Trust Fund Authority: Series B, 5.25%, 6/15/2025 Series B, 5.25%, 6/15/2026 New Jersey, State Turnpike Authority Revenue, Series B-2, 0.544%**, Mandatory Put 1/1/2017 @ 100, 1/1/2024 New Mexico 0.1% New Mexico, Mortgage Finance Authority, Single Family Mortgage: "I", Series E, 5.3%, 9/1/2040 "I", Series D, 5.35%, 9/1/2040 Series I-B-2, 5.65%, 9/1/2039 New York 7.2% Nassau County, NY, Sewer & Storm Water Finance Authority Systems Revenue, Series A, 5.0%, 10/1/2023 New York, Metropolitan Transportation Authority Revenue: Series D-2B, 0.724%**, Mandatory Put 5/15/2018 @ 100, 11/1/2032, INS: AGMC Series B-2, 5.0%, 11/15/2021 New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A-2B, 0.68%**, Mandatory Put 11/1/2019 @ 100, 11/1/2031 New York, Sales Tax Asset Receivable Corp., Fiscal 2015, Series A, 5.0%, 10/15/2026 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering, Series 1, 4.0%, 7/1/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2021 New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 3/15/2019 Series A, 5.0%, 12/15/2021 Series A, 5.0%, 2/15/2022 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2029 New York, State Thruway Authority, Series J, 5.0%, 1/1/2028 New York, Tobacco Settlement Financing Corp. Revenue, Asset Backed, Series B, 5.0%, 6/1/2020 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series AA, 5.0%, 6/15/2021 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series B1, 5.0%, 11/1/2027 Series B1, 5.0%, 11/1/2028 Series D-1, 5.0%, 11/1/2028 Series E-1, 5.0%, 2/1/2029 Series B1, 5.0%, 11/1/2029 New York, NY, General Obligation: Series B2, 0.13%*, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series J, 5.0%, 8/1/2023 Series F, 5.0%, 8/1/2024 Series B, 5.0%, 8/1/2026 Series C, 5.0%, 8/1/2027 Series D-1, 5.0%, 8/1/2029 Triborough, NY, Bridge & Tunnel Authority Revenues: Series ABCD-4, 0.45%**, 1/1/2018, INS: AGMC Series A, 5.0%, 11/15/2028 North Carolina 2.0% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 North Carolina, Eastern Municipal Power Agency Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Catawba Municipal Power Agency No. 1, Series A, 5.25%, 1/1/2020 North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2024 North Carolina, State Limited Obligation: Series C, 5.0%, 5/1/2022 Series B, 5.0%, 6/1/2024 North Dakota 0.1% Fargo, ND, Sanford Health Systems Revenue, 5.5%, 11/1/2021 Ohio 3.2% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2027 Columbus, OH, General Obligation, Series 1, 5.0%, 7/1/2023 Cuyahoga County, OH, Health Care Facilities Revenue, AM McGregor Home Project, 0.13%*, 5/1/2049, LOC: Northern Trust Co. Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series D, 5.0%, 11/15/2024 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2021 Ohio, State Capital Facilities Lease Appropriation- Administration Building Fund Projects, Series A, 5.0%, 10/1/2022 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems 2010 Project, 5.5%, 11/15/2030, INS: AGMC Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Infrastructure Improvement, Series A, 5.0%, 9/1/2023 Ohio, State Solid Waste Revenue, Republic Services, Inc. Project, 0.3%**, Mandatory Put 9/1/2015 @ 100, 11/1/2035 Ohio, State Turnpike Commission, Infrastructure Projects, Series A-1, 5.25%, 2/15/2029 Ohio, Water & Sewer Revenue, Water Development Authority, Pure Water Improvement Project, Series B, 5.5%, 6/1/2015, INS: AGMC Oklahoma 0.1% Oklahoma, Ordinance Works Authority, Ralston Purina Project, 6.3%, 9/1/2015 Oregon 1.9% Clackamas County, OR, North Clackamas School District No. 12, Convertible Deferred Interest, Series B, Prerefunded 6/15/2017 @ 100, 5.0%, 6/15/2027, INS: AGMC Oregon, State Department of Administrative Services Lottery Revenue: Series C, 5.0%, 4/1/2023 Series E, 5.0%, 4/1/2023 Series A, 5.25%, 4/1/2028 Oregon, State General Obligation: Series L, 5.0%, 5/1/2025 Series J, 5.0%, 5/1/2029 Port of Portland, OR, Airport Revenue, Passenger Facility Charge, Portland International Airport: Series A, 5.5%, 7/1/2026 Series A, 5.5%, 7/1/2029 Pennsylvania 2.0% Pennsylvania, Commonwealth Financing Authority Revenue, Series B-1, 5.0%, 6/1/2026 Pennsylvania, Commonwealth Systems of Higher Education, University of Pittsburgh Capital Project, Series B, 5.5%, 9/15/2024 Pennsylvania, Saint Mary Hospital Authority, Health System Revenue, Catholic Health East, Series A, 5.0%, 11/15/2021 Pennsylvania, State Economic Development Financing Authority Revenue, UPMC Obligated Group, Series A, 5.0%, 2/1/2028 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue, Series B, 5.0%, 7/1/2021 Pennsylvania, State Turnpike Commission Revenue: Series B-1, 0.98%**, 12/1/2020 Series B, 1.25%**, 12/1/2019 Series C, 5.0%, 12/1/2028 Series C, 5.5%, 12/1/2026 Series C, 5.5%, 12/1/2027 Series C, 5.5%, 12/1/2028 Philadelphia, PA, Redevelopment Authority, Multi-Family Housing Revenue, Woodstock, 5.45%, 2/1/2023 Puerto Rico 0.0% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, Prerefunded 8/1/2019 @ 100, 5.5%, 8/1/2028 Rhode Island 0.3% Rhode Island, State & Providence Plantations, Construction Capital Development Loan, Series A, 5.0%, 8/1/2017, INS: AGMC South Carolina 1.0% Beaufort County, SC, School District, Series A, 5.0%, 3/1/2023 Berkeley County, SC, School District Installment Purchase Revenue, Securing Assets for Education, Series A, 5.0%, 12/1/2026 Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2025 South Carolina, SCAGO Educational Facilities Corp. for Pickens School District, 5.0%, 12/1/2026 Tennessee 0.6% Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1C, 4.5%, 7/1/2037 Texas 20.6% Allen, TX, Independent School District, 5.0%, 2/15/2025 Alvin, TX, Independent School District, School House, Series B, 2.0%, Mandatory Put 8/15/2015 @ 100, 2/15/2039 Comal, TX, Independent School District, School Building Improvements, 5.25%, 2/1/2020 Cypress-Fairbanks, TX, Independent School District, School House Building: 5.0%, 2/15/2019 Prerefunded 2/15/2017 @ 100, 5.0%, 2/15/2019 5.0%, 2/15/2021 Prerefunded 2/15/2017 @ 100, 5.0%, 2/15/2021 Dallas, TX, Area Rapid Transit, Sales Tax Revenue, Series A, 5.0%, 12/1/2021 Dallas, TX, Certificates Obligation, 5.0%, 2/15/2021 Dallas, TX, Performing Arts Cultural Facilities Corp., Dallas Center for the Performing Arts Foundation Project, Series A, 0.09%*, 9/1/2041, LOC: Bank of America NA Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2029 5.0%, 10/1/2030 Dallas-Fort Worth, TX, International Airport Revenue, Series B, 5.0%, 11/1/2028 Del Valle, TX, Independent School District, Series A, 5.0%, 6/15/2025 El Paso, TX, Independent School District, School Building Improvements: 5.0%, 8/15/2022 Prerefunded 8/15/2018 @ 100, 5.0%, 8/15/2022 Fort Bend County, TX, General Obligation: Series B, 5.0%, 3/1/2027 Series B, 5.0%, 3/1/2028 Fort Bend, TX, Independent School District, 5.0%, 8/15/2026 Fort Worth, TX, Independent School District, School Building, 5.0%, 2/15/2028 Goose Creek, TX, Consolidated Independent School District, School Building, Series B, 2.0%, Mandatory Put 8/14/2015 @ 100, 2/15/2040 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System: Series B, 0.4%**, 6/1/2015 Series B, 0.68%**, Mandatory Put 12/1/2019 @ 100, 12/1/2042 Harris County, TX, Flood Control District, Contract Tax, Series A, 5.0%, 10/1/2029 Harris County, TX, Metropolitan Transit Authority, Sales & Use Tax, Series A, 5.0%, 11/1/2031 Harris County, TX, Permanent Improvement, Series A, 5.0%, 10/1/2028 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2026 Series B, 5.0%, 7/1/2027 Series A, 5.25%, 7/1/2029 Houston, TX, Independent School District: Series A, 1.0%, Mandatory Put 6/1/2015 @ 100, 6/1/2039 Series A-1, 3.0%, Mandatory Put 6/1/2016 @ 100, 6/1/2039 (a) Houston, TX, Public Improvement: Series A, 5.0%, 3/1/2022 Series A, 5.0%, 3/1/2026 Houston, TX, Utility System Revenue, SIFMA Index, Series A, 0.65%**, Mandatory Put 5/1/2020 @ 100, 5/15/2034 (a) Houston, TX, Utility Systems Revenue: Series C, 5.0%, 5/15/2022 Series A, 5.25%, 11/15/2028 Humble, TX, Independent School District, School Building, Series A, 5.0%, 2/15/2029 Lewisville, TX, Independent School District, School Building, 5.0%, 8/15/2026 Longview, TX, Independent School District, School Building Improvements, 5.0%, 2/15/2022 Lubbock, TX, General Obligation, 5.0%, 2/15/2029 Mansfield, TX, Independent School District, 5.0%, 2/15/2028 North Texas, Tollway Authority Revenue: Series A, 5.0%, 1/1/2027 Series A, 5.0%, 1/1/2028 North Texas, Tollway Authority Revenue, First Tier: Series A, 5.0%, 1/1/2025 Series E-3, Prerefunded 1/1/2016 @ 100, 5.75%, Mandatory Put 1/1/2016 @ 100, 1/1/2038 Series A, 6.0%, 1/1/2022 Series A, Prerefunded 1/1/2018 @ 100, 6.0%, 1/1/2022 North Texas, Tollway Authority Revenue, Special Projects Systems: Series D, 5.25%, 9/1/2027 Series A, 5.5%, 9/1/2028 Plano, TX, General Obligation, 5.0%, 9/1/2029 San Antonio, TX, Electric & Gas Revenue, Series A, 5.25%, 2/1/2026 San Antonio, TX, Water Systems Revenue, Junior Lien, Series E, 5.0%, 5/15/2027 Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Series A, 5.0%, 2/15/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, Prerefunded 8/15/2020 @ 100, 5.25%, 8/15/2023 Tarrant, TX, Regional Water District Revenue, 5.0%, 3/1/2024 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2018 Series A, 5.0%, 11/1/2019 Series D, 5.0%, 11/1/2024 Series C, 5.0%, 11/1/2025 Series C, 5.0%, 11/1/2026 Texas, Grapevine-Colleyville Independent School District Building, 5.0%, 8/15/2031 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.25%, 8/1/2017, GTY: The Goldman Sachs Group, Inc. 5.5%, 8/1/2020, GTY: The Goldman Sachs Group, Inc. Texas, State Department of Housing & Community Affairs, Residential Mortgage Revenue, Series A, 5.375%, 1/1/2039 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue, 5.0%, 12/15/2022 Texas, State Transportation Commission Mobility Fund, Series B, 0.48%**, Mandatory Put 10/1/2018 @ 100, 10/1/2041 Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2022 Texas, State Transportation Commission, State Highway Fund Revenue, Series B, 0.45%**, Mandatory Put 4/1/2017 @ 100, 4/1/2032 Texas, State Transportation Commission-Highway Improvement, 5.0%, 4/1/2026 Texas, State University Systems Financing Revenue: Series A, 5.0%, 3/15/2026 Series A, 5.0%, 3/15/2027 Texas, State Veterans Housing Assistance Program, Fund II, Series A, 5.25%, 12/1/2023 Texas, Water Development Board Revenue, State Revolving Fund: Series A, 5.0%, 7/15/2020 Series B, 5.25%, 7/15/2021 University of Texas, Financing Systems, Series B, 0.07%*, 8/1/2034 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2026 5.0%, 12/15/2027 5.0%, 12/15/2028 Williamson County, TX, Limited Tax-Park, 3.0%**, Mandatory Put 8/15/2015 @ 100, 8/15/2034 Utah 0.2% Riverton, UT, Hospital Revenue, IHC Health Services, Inc., 5.0%, 8/15/2020 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2019 Virginia 0.3% Virginia, State College Building Authority, Educational Facilities Revenue, Public Higher Education, 5.0%, 9/1/2026 Washington 5.7% King County, WA, Public Hospital District No. 2: 5.0%, 12/1/2021 5.0%, 12/1/2022 Seattle, WA, Municipal Light & Power Revenue, Series B, 5.0%, 2/1/2025 Seattle, WA, Water System Revenue: Prerefunded 2/1/2018 @ 100, 5.0%, 2/1/2020 5.0%, 2/1/2025, INS: AGMC Washington, Energy Northwest Electric Revenue, Project No. 1, Series A, 5.0%, 7/1/2028 Washington, State Economic Development Finance Authority, Solid Waste Dispensary Revenue, Waste Management, Inc., Series D, 1.25%, 11/1/2017 Washington, State General Obligation: Series R-2014A, 3.0%, 7/1/2015 Series 2011-A, 5.0%, 8/1/2028 Series 2011-A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Washington, State Housing Finance Commission, Homeownership Program, Series A, 4.7%, 10/1/2028 Washington, State Motor Vehicle Fuel Tax: Series B, Prerefunded 7/1/2017 @ 100, 5.0%, 7/1/2025, INS: AGMC Series 2010-B, 5.0%, 8/1/2027 Wisconsin 1.6% Wisconsin, State Clean Water Revenue: Series 1, 5.0%, 6/1/2031 Series 3, 5.5%, 6/1/2025 Wisconsin, State General Appropriation Revenue, Series A, 6.0%, 5/1/2026 Wisconsin, State General Obligation: Series 1, 5.0%, 5/1/2027 Series A, 5.25%, 5/1/2026 Wisconsin, State Health & Educational Facilities Authority Revenue, Children's Hospital of Wisconsin, Series B, 5.375%, 8/15/2024 Wisconsin, State Transportation Revenue: Series 2, 5.0%, 7/1/2023 Series 2, 5.0%, 7/1/2026 % of Net Assets Value ($) Total Investment Portfolio (Cost $1,888,069,235)† Other Assets and Liabilities, Net ) ) Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2015. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rates as of May 31, 2015. † The cost for federal income tax purposes was $1,887,304,783. At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $100,779,455. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $103,871,281 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,091,826. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SIFMA: Securities Industry and Financial Markets Association SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (b) $
